UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6932


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEFFERY OKYERE, a/k/a Jeffrey Okyere,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:17-cr-00159-LO-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffery Okyere, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffery Okyere appeals the district court’s order denying Okyere’s second motion

for sentence reduction, filed pursuant to the First Step Act of 2018, as well as his self-styled

“emergency motion” for compassionate release. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Okyere’s informal brief

does not challenge the basis for the district court’s disposition, * he has forfeited appellate

review of the appealed-from order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




       *
        Okyere’s informal brief focuses instead on the district court’s order denying
Okyere’s 28 U.S.C. § 2255 motion. This court previously denied a certificate of
appealability and dismissed Okyere’s appeal of that order. See United States v. Okyere,
803 F. App’x 710 (4th Cir. 2020) (No. 20-6071).

                                               2